Citation Nr: 0805998	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  00-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory or lung 
condition, to include as secondary to exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal.  

The appeal was remanded by the Board in December 2003 for 
further development.

The veteran presented testimony at a Board video conference 
hearing chaired by the undersigned Veterans Law Judge in 
January 2008.  A transcript of the hearing is associated with 
the appellant's claims folders.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had full 
body exposure to mustard gas or Lewisite while on active 
duty.

2.  A respiratory or lung condition was not manifested during 
active service or for many years after service discharge.


CONCLUSION OF LAW

A respiratory or lung condition was not incurred in or 
aggravated by service and is not due to exposure to mustard 
gas or Lewisite in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.316, 3.326 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a current disability, the provisions 
of 38 C.F.R. § 3.316 provide that exposure to specified 
vesicant agents during active military service under the 
circumstances described below, together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition. 
Circumstances which would raise this basis of entitlement 
are: (1) Full- body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of, in pertinent part, chronic conjunctivitis, 
keratitis, corneal opacities; (2) Full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development, in 
pertinent part, of chronic obstructive pulmonary disease; or 
(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

In Pearlman v. West, 11 Vet. App. 443 (1998), the United 
States Court of Appeals for Veterans Claims (Court) found 
that the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Id. at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions," subject to the regulatory 
exceptions in 38 C.F.R. § 3.316(b).  Id.

The veteran claims entitlement to service connection for a 
respiratory or lung condition secondary to mustard gas 
exposure.

Service medical records are negative for complaints, 
treatment, or diagnosis of a respiratory condition.  The 
veteran's March 1946 separation noted normal clinical 
evaluation of the lungs, ears, nose, and throat.  

At a December 1972 VA examination, there was no diagnosis of 
a respiratory or lung condition.  Chest x-ray showed both 
lungs fields clear.

Private medical records from Wilkes-Barre General Hospital in 
1994 show surgical procedures to alleviate nasal and sinus 
problems.  The diagnoses included deviated nasal septum and 
chronic hyperplastic rhinosinusitis.

A Department of the Army, U.S. Army Chemical and Biological 
Defense Command letter dated August 1997 indicated that the 
U.S. Army Chemical and Biological Defense Command could not 
verify this veteran's claim regarding exposure to mustard 
agent at Camp Blanding.  It was noted that Camp Blanding was 
not a site where human mustard agent testing was conducted.  
Camp Blanding was a standard training facility and the staff 
conducted standard chemical warfare training exercises for 
soldiers.  This included the normal training conducted with a 
gas mask and the gas chamber which used tear gas or chlorine 
and troops may have been required to make more than one 
entry.

December 1998 treatment records from Wyoming Valley Health 
Care System showed x-ray impression of hyperinflation which 
suggested chronic obstructive pulmonary disease (COPD).  

At his November 2000 hearing, the veteran testified that he 
was exposed to chlorine gas and later was specifically 
selected with a few other soldiers during basic training to 
sniff what he was told was mustard gas.  

At an April 2002 Travel Board hearing, the veteran testified 
that he was exposed to chlorine gas.  He remembered one of 
the gases he was exposed to was a spray and the others were 
sniffing a couple of drops.  The veteran testified that he 
discovered he had a lung condition as soon as he was 
separated from service.  He indicated he started having sinus 
trouble after the testing.  He stated that the VA considered 
his lung condition an allergy.  The veteran stated he was 
being treated for asthma.

VA treatment records dated 2002 to 2006 show diagnoses of 
asthma, COPD, and chronic sinusitis.

A letter from Raymond Khoudary, M.D., dated October 2005 
indicated the veteran was seen for a runny nose he stated he 
developed in 1944 after he was serving in World War II where 
he was exposed to different gases, especially mustard gas.  
The physician stated that it was his impression that the 
veteran's non-allergic rhinitis, most likely was due to 
chemical exposure in 1944 and along with it he developed 
nasal polyposis.

At a September 2007 RO hearing, the veteran testified that 
while in service he was taken along with other soldiers to an 
area that was sprayed and they had to walk through it.  They 
were also given sniff tests.  He indicated one of the 
chemicals was chlorine.  He stated he was not treated for any 
lung condition while in service but after separation he went 
to the VA in the 1950s for what he thought were colds.

At a January 2008 Board video conference hearing, the veteran 
testified that he was exposed to mustard gas in 1943.  He 
stated he started getting like a habitual cold that he could 
not get rid of in the 1950s.  He has been treated over the 
years for allergies.  The veteran stated that the Surgeon 
General picked the ones who were exposed to the mustard gas 
from their medical records.  He indicated he took a sniff 
test in which he was exposed to different gases.  The veteran 
testified that he took Advair and Albuterol.  He also 
indicated he used oxygen.  

In January 2008, the veteran submitted a letter previously 
submitted written by Raymond Khoudary, M.D. in October 2005 
and an internet article concerning chemical testing during 
World War II.  The documents were submitted with written 
waiver of initial RO consideration. 

Based upon the foregoing the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection secondary to in-service 
mustard gas exposure.  In this regard, there is no competent 
evidence verifying the assertion that the appellant 
participated in any in-service event which included full- 
body exposure to nitrogen, sulfur mustard or Lewisite.  His 
service medical records do not confirm mustard gas exposure 
to the skin and the U.S. Army Chemical and Biological Defense 
Command letter dated August 1997 indicated that Camp Blanding 
was not a site where mustard gas testing took place.  There 
is no evidence that the veteran is on a list of those known 
to have participated in tests involving full-body exposure to 
vesicant agents. 

In reaching this decision the Board considered the literature 
submitted in support of the appellant's claim.  This 
literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value.  Sacks v. West, 11 Vet. App. 314 (1998)

The Board also carefully considered the medical opinion 
linking exposure to mustard gas to the development of the 
veteran's non-allergic rhinitis and nasal polyposis; however, 
those opinions are of limited probative value in the absence 
of evidence verifying in-service full body vesicant agent 
exposure.  

As such, service connection for a respiratory or lung 
condition is not warranted on a presumptive basis as due to 
claimed in-service exposure to mustard gas.

Although the Board has determined that 38 C.F.R. § 3.316 may 
not be utilized in this case to afford the veteran a 
favorable determination, the Board must also address whether 
the veteran's respiratory or lung conditions are directly 
related to active service, to include any claimed vesicant 
exposure based on proof of direct causation.

In this case the record is negative for complaints, findings 
or treatment of a chronic respiratory or lung disorder in 
service.  The veteran's separation examination in March 1946 
noted normal clinical evaluation of the lungs, ears, nose, 
and throat.  A December 1972 VA examination showed no 
diagnosis of a respiratory or lung condition.  

The first evidence of a sinus/respiratory condition was in 
1994, approximately 48 years after separation from service.  
This lengthy period without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that the veteran's asthma and COPD have not 
been medically linked to service.

Finally, as noted above, there is no evidence that the 
veteran ever underwent full body exposure to mustard gas, and 
the preponderance of the evidence is against finding a link 
between any claimed disorder and any in-service exposure to 
tear or chlorine gas.

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, service as well as non-service medical records 
directly contradict the veteran's recollection of having 
respiratory or lung problems while in service and shortly 
thereafter.  The physician's October 2005 opinion which 
relates the veteran's non-allergic rhinitis and nasal 
polyposis to service is solely based on the veteran's self-
reported history as there are no other corroborating records 
substantiating that the veteran complained, was treated for, 
or was diagnosed with sinus problems while in service or 
shortly after his separation from service.  As noted above, 
there is no medical evidence of sinus, respiratory, or lung 
problems until many years after separation from service.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board's 
rejection of the doctors' opinions, which were based on 
history related by the appellant, was justified because the 
appellant's testimony conflicted with the service medical 
records).  

The Board is sympathetic to the veteran's current condition 
and his recollections of what occurred in service, however, 
there is no evidence to suggest that he incurred a chronic 
non-allergic rhinitis and nasal polyposis in service.  
Therefore, the Board must find that the recollection of the 
veteran is outweighed by the remaining evidence.  
Accordingly, the Board finds that the information given to 
the private physician was inaccurate; therefore, the opinion 
regarding the etiology of the veteran's disability is not 
probative.

As the preponderance of the evidence is against the claim for 
service connection for a respiratory or lung condition, the 
benefit-of-the-doubt rule does not apply and the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to assist and notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2001 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  The failure to 
provide this notice before the initial adjudication is 
harmless because the claim for service connection was 
substantiated; also the preponderance of the evidence is 
against the appellant's claim and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA treatment records, VA 
examinations, and private medical records have been 
associated with the claims folder.  The Board acknowledges 
that the veteran was not scheduled for a VA examination for 
his claim for service connection for a respiratory or lung 
condition.  In this instance, however, there is sufficient 
competent medical evidence to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for a respiratory or lung 
condition, to include as secondary to exposure to mustard gas 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


